Citation Nr: 0315434	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral foot 
fungus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her sister-in-law, and a friend


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  The RO, in pertinent part, denied 
entitlement to service connection for a bilateral foot 
fungus.

The veteran, her sister-in-law, and a friend provided 
testimony before a Hearing Officer at the RO in March 2000, a 
transcript of which has been associated with the claims file.  

In April 2001, after adjudicating other issues then pending 
on appeal, the Board remanded the claim to the RO for 
additional development and adjudicative action.  

The RO most recently affirmed the determination previously 
entered in February 2002.


FINDINGS OF FACT

1.  A chronic acquired fungus of either foot was not shown in 
active service, nor during post service years thereafter.

2.  The probative, competent evidence of record does not link 
a bilateral foot fungus to service on any basis.


CONCLUSION OF LAW

A bilateral foot fungus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.655 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) discloses that 
they are negative for complaints of or treatment for a fungus 
of either foot.  These records do reflect treatment for 
varicose veins and phlebitis for which service connection was 
established upon initial rating action in 1949.  

Postservice records include VA outpatient and hospitalization 
reports dated from 1949 through 2001.  These records show 
treatment for various conditions, to include the veteran's 
service-connected varicose veins.  They do not reflect 
diagnosis of or treatment for a fungus of the feet.  

At a personal hearing in March 2000, the veteran, her sister-
in-law, and a friend testified in support of her claim.  The 
veteran testified that she contracted a foot fungus when she 
was stationed in the South Pacific.  She did not receive 
treatment at that time because there was no time to do so.  
After service, she put cream on her feet herself.  She said 
her nails were deformed.  

In April 2001 the Board remanded the claim for additional 
evidentiary development, to include a contemporaneous 
dermatological examination.  

The veteran failed to report for a scheduled examination in 
October 2001.  

In briefs added to the file in 2002, the veteran's 
representative indicated that the veteran was unaware of the 
scheduled examination noted above.  The representative 
indicated that the veteran's daughter had offered to ensure 
that the veteran would report for any additional exam 
scheduled.  



In a November 2002 Development Request Memorandum, the Board 
requested that the veteran undergo a contemporaneous 
dermatological examination.  The record reflects that the 
veteran failed to report for a scheduled examination.  


Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110 (West Supp. 2002);  38 C.F.R. § 3.303 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  


38 C.F.R. § 3.655 - Failure to Report for Department of 
Veterans Affairs Examinations

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).



On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  The duty to notify has been satisfied as the veteran 
has been provided with notice of what is required to 
substantiate her claim.  The RO, through its issuance of its 
rating decision, statement of the case, supplemental 
statements of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate her claim.  That is, she was 
provided with notice of the regulations pertaining to the 
disability at issue, a rationale of the denial, and she was 
notified of her appellate rights.  

In an April 2001 rating decision and in a February 2002 
supplemental statement of the case, the RO advised the 
veteran of the VCAA.  The April 2001 rating decision informed 
the veteran of the evidence necessary to establish 
entitlement, what had been done on her claim, what 
information or evidence she needed to submit, and what VA 
would do to assist her.  She was advised of evidence she 
could submit herself or to sufficiently identify evidence and 
if private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for her.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of her 
responsibilities if she wanted such evidence to be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

By rating decision dated in April 2001, the February 2002 
supplemental statement of the case, and other correspondence 
of record the RO informed the veteran of the laws and 
regulations governing their disposition of her claim, and 
clearly outlined their development of the record and 
application of pertinent governing criteria.  The February 
2002 supplemental statement of the case issued by the RO 
furnished the provisions of the new law and clearly indicated 
that it had fully considered them and applied them to the 
veteran's claim.

As indicated above, the veteran has been notified of her 
procedural and appellate rights.  During the appeal process, 
she has exercised several of these rights.  For instance, she 
has been afforded the opportunity to present information and 
arguments in favor of her claim, and she has in fact done so 
to include testimony she presented at an RO hearing.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate her claim.  
As noted above, the RO has notified the veteran of the VCAA, 
with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the RO readjudicated the issue 
consistent with the Board's remand directives when it issued 
a supplemental statement of the case in February 2002, at 
which time VCAA was fully considered and applied.


Service Connection

As noted above, the veteran's failure to cooperate in the 
development of a claim for service connection by choosing not 
to report for examinations permits VA to decide the claim on 
the evidence of record.  38 C.F.R. § 3.655.  

A claim of service connection must be accompanied by medical 
evidence, which establishes the claimant currently has the 
claimed disability.  

Absent proof of a present disability there can be no valid 
claim.  See E. G. Warmhoff v. Brown, 8 Vet. App. 517 (1996) 
(it is well settled that there must be evidence of a present 
disability for service connection to be awarded); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such instance have resulted in 
disability.  See 38 U.S.C.A. §§  1110, 1131.  In the absence 
of proof of present disability there can be no valid claim.")

In Hickson v. West, 12 Vet. App. 247 (1999), the CAVC 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau, 2 Vet. App. 143; medical 
or, in certain circumstances, lay evidence other than service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) Aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (Table); [see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)]."  Hickson, 12 Vet. App. 253.

In this case, the veteran's SMRs are negative for treatment 
of the disorder for which service connection is sought.  
Postservice records are also negative for treatment of a 
fungus of the feet, but the veteran has provided testimony in 
which she has reported that her foot fungus began while she 
was in the South Pacific.  
She reported postservice self treatment and has indicated 
that her nails are deformed.  The fact that the veteran has 
reported postservice bilateral foot fungus is insufficient 
for a grant of service connection in light of the fact that 
this problem was not noted during service and because 
postservice treatment records do not reflect such claimed 
disorder.  Moreover, the veteran has failed to appear for 
scheduled dermatological examinations to determine the 
current nature, extent of severity, and etiology of any 
current fungus.  In the absence of any supportive medical 
evidence showing that the veteran currently has a foot 
fungus, there is no basis upon which to predicate a grant of 
entitlement to establish service connection.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral foot 
fungus.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a bilateral foot fungus 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

